Citation Nr: 0329532	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-11 810 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran filed a timely substantive appeal of the 
RO's November 30, 2000 statement of the case for a 100 
percent disability evaluation for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination dated August 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which found 
that the veteran did not file a timely substantive appeal.


FINDINGS OF FACT

1.  In an October 1999 rating decision, the RO granted the 
appellant service connection for PTSD and granted a 30 
percent evaluation effective August 3, 1994. The appellant 
was informed of this decision by correspondence dated October 
19, 1999.

2.  A Notice of Disagreement was received as to the October 
1999 RO decision on February 29, 2000.  On November 30, 2000, 
a Statement of the Case was mailed to the appellant.

3.  The veteran was required to submit a substantive appeal 
within one year of notice of the decision denying his claim, 
or within 60 days of notice of the statement of the case.

4.  A VA Form 9, substantive appeal, pertaining to the issue 
of the PTSD increased rating and the effective date, was 
received on February 14, 2001 more than 60 days after 
issuance of the Statement of the Case and more than one year 
after notification of the rating action denying service 
connection.




CONCLUSION OF LAW

A timely substantive appeal as to the issue of an increased 
evaluation for PTSD was not filed.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO did notify the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in the June 2002 Statement of the Case.  That 
notwithstanding, the question herein presented, that of 
timeliness of filing of a substantive appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The record 
establishes that the veteran had knowledge of the laws and 
regulations governing the timeliness of appeal issues.  Thus, 
there is found to be no possibility of prejudice to the 
veteran were the Board to proceed to address the timeliness 
of the appeal question in an effort to ascertain whether the 
Board has jurisdiction.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). Similarly, all evidence needed to adjudicate the 
matters herein addressed has been obtained, and no prejudice 
to the veteran would therefore result.

An appeal consists of a timely notice of disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202.  A substantive appeal shall be filed within 
60 days from the date of mailing of the Statement of the 
Case, or within the remainder of the one-year period from the 
date of mailing of the notification of the rating decision 
that is being appealed, whichever time period ends later.  38 
C.F.R. § 20.302(b)(2).  The date of mailing the letter that 
notifies the veteran of the rating decision determination 
will be presumed to be the same as the date of that letter 
for the purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  Notice means written notification sent to the 
claimant at his or her latest address of record. 38 C.F.R. § 
3.1(q) (2002).  It is noted that either the veteran or his 
representative may file a substantive appeal.  38 C.F.R. § 
20.301(a).  Additionally, VA regulations provide that, absent 
evidence of a postmark, it is presumed that any written 
document required to be "filed within a specified period of 
time", which includes a notice of disagreement or substantive 
appeal, was mailed 5 days prior to the actual receipt of the 
document by the RO, excluding Saturdays, Sundays, and legal 
holidays.  38 C.F.R. §§ 20.305(a), 20.306.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement and a substantive appeal.  When an appellant 
fails to file a timely appeal, and does not request an 
extension of time in writing before the expiration of time 
for the filing of the substantive appeal, he or she is 
statutorily barred from appealing the decision of the agency 
of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  An application for review on appeal shall not be 
entertained by the Board unless it is in conformity with the 
provisions set forth above.  38 U.S.C.A. § 7108.  Under 38 
U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy 
of response shall be determined by the Board.

In the instant case, the rating decision was sent on October 
19, 1999 and the Statement of the Case was sent on November 
30, 2000.  The substantive appeal, which was received on 
February 14, 2001, was clearly received more than one year 
after the issuance of the rating decision and well beyond the 
60 days following from issuance of the Statement of the Case.  

In addition, a review of the record does not reflect the 
submission of a timely request from the veteran or his 
representative for an extension of time, in accordance with 
38 C.F.R. § 20.303, within which to submit a substantive 
appeal. Likewise, neither the veteran nor his representative 
submitted any written statement prior to the expiration of 
the appeal period, which could be interpreted as a 
substantive appeal.

Based on the evidence of record, it is found that the veteran 
did not submit a timely substantive appeal to the November 
30, 2000 Statement of the Case.  In this case, the facts are 
not in dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran has not submitted a timely substantive appeal of 
the RO's denial of 100 percent disability evaluation for 
PTSD; the appeal is dismissed.



____________________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



